Exhibit 10.1

MODIFICATION TO

BUSINESS LOAN AGREEMENT

THIS MODIFICATION TO BUSINESS LOAN AGREEMENT (this “Modification Agreement”) is
dated as of October 10, 2008 and is entered into between RAINMAKER SYSTEMS,
INC., a Delaware corporation (the “Borrower”), and BRIDGE BANK, a National
Association (the “Lender”).

RECITALS:

A. On or about April 29, 2004, Borrower and Lender executed and exchanged
certain documents evidencing a revolving credit facility (the “Loan”) in the
original maximum principal amount of Three Million Thousand Dollars
($3,000,000), which Loan is and was evidenced by that certain Promissory Note
(the “Note”) in the amount of the Loan, executed by Borrower and dated April 29,
2004, that certain Business Loan Agreement (Asset Based) executed by Borrower
and dated April 29, 2004 (the “2004 BLA”), that certain Commercial Security
Agreement (the “Borrower Security Agreement”) executed by Borrower and dated
April 29, 2004, that certain Intellectual Property Security Agreement (the “IP
Security Agreement”) executed by Borrower and dated February 17, 2004, and
various other documents, certificates and agreements respecting the Loan
(alternatively and collectively, the “Original Borrower Loan Documents”). The
security interest granted by the Borrower Security Agreement and the IP Security
Agreement were each duly perfected and continued in the manner prescribed by
law.

B. Concurrently with the execution and delivery of the documents described in
Recital A, as security for the obligations described in Recital A, for good and
valuable consideration, and as part of the same transaction, Rainmaker Services,
Inc. (“Services”) executed and delivered that certain Commercial Security
Agreement (the “Services Security Agreement”) dated April 29, 2004 and Rainmaker
Service Sales, Inc. (“Sales”) executed and delivered that certain Commercial
Security Agreement (the “Sales Security Agreement”) dated April 29, 2004 The
security interest granted by the Services Security Agreement and the security
interest granted by the Sales Security Agreement were each duly perfected and
continued in the manner prescribed by law. The Original Borrower Loan Documents,
the Services Security Agreement, the Sales Security Agreement, and the various
other documents, certificates and agreements respecting the Loan are
alternatively and collectively the “Original Loan Documents.”

C. On or about February 1, 2005 and at the request of Borrower, Services, and
Sales, the Original Loan Documents were modified and amended in accordance with
various written agreements, each dated February 1, 2005 (the “February 2005
Modification Agreements”), including but not limited to that certain Change in
Terms Agreement (the “February 2005 CIT”), that certain Modification to Business
Loan Agreement, and various other documents, certificates and agreements
respecting the Loan. Among other things, the February 2005 CIT decreased the
amount of the Loan from $3,000,000 to $2,000,000.

 

1



--------------------------------------------------------------------------------

D. Concurrently with the execution and delivery of the February 2005
Modification Agreements, for good and valuable consideration, and as part of the
same transaction, Quarter End, Inc., an Idaho corporation (“Quarter End”)
executed and delivered that certain Commercial Security Agreement (the “Quarter
End Security Agreement”) dated February 2, 2005. The security interest granted
by the Quarter End Security Agreement was duly perfected and continued in the
manner prescribed by law.

E. On or about February 8, 2005, Quarter End changed its name to Sunset Direct,
Inc.

F. On or about June 14, 2005 and at the request of Borrower, Services, and
Sales, the Original Loan Documents (as modified by the February 2005
Modification Agreements) were further modified and amended in accordance with
various written agreements, each dated June 14, 2005 (the “June 2005
Modification Agreements”), including but not limited to that certain Change in
Terms Agreement (the “June 2005 CIT”), that certain that certain Business Loan
Agreement (Asset Based) (the “June 2005 BLA”), and various other documents,
certificates and agreements respecting the Loan. Among other things, the June
2005 CIT extended the maturity date of the obligations from August 10, 2005 to
May 10, 2006 and the June 2005 BLA amended and restated in its entirety the 2004
BLA (as modified by the Modification to Business Loan Agreement dated
February 1, 2005).

G. On or about December 16, 2005 and at the request of Borrower, Services, and
Sales, the Original Loan Documents (as modified, amended and/or restated by the
February 2005 Modification Agreements and the June 2005 Modification Agreements)
were further modified and amended in accordance with various written agreements,
each dated December 16, 2005 (the “December 2005 Modification Agreements”),
including but not limited to that certain Change in Terms Agreement (the
“December 2005 CIT”), that certain that certain Business Loan Agreement (Asset
Based) (the “December 2005 BLA”), and various other documents, certificates and
agreements respecting the Loan. Among other things, the December 2005 CIT
increased the amount of the Loan from $2,000,000 to $4,000,000 and extended the
maturity date of the obligations from May 10, 2006 to December 10, 2006 and the
December 2005 BLA amended and restated in its entirety the June 2005 BLA.

H. On or about June 23, 2006 and at the request of Borrower, Services, and
Sales, the Original Loan Documents as modified, amended and/or restated by the
February 2005 Modification Agreements, the June 2005 Modification Agreements,
and the December 2005 Modification Agreements) were modified and amended in
accordance with various written agreements, each dated June 23, 2006 (the “June
2006 Modification Agreements”), including but not limited to that certain Change
in Terms Agreement (the “June 2006 CIT”), that certain Modification to Business
Loan Agreement, and various other documents, certificates and agreements
respecting the Loan. Among other things, the June 26 CIT extended the maturity
date of the obligations from December 10, 2006 to October 10, 2007.

 

2



--------------------------------------------------------------------------------

I. The Original Loan Documents (as modified, amended and/or restated by the
February 2005 Modification Agreements, the June 2005 Modification Agreements,
the December 2005 Modification Agreements, the June 2006 Modification
Agreements, as otherwise modified and amended) were subsequently extended
through a series of letter amendments to a current maturity date of October 10,
2008.

J. Borrower, Services, and Sales have requested that Lender modify, amend,
extend and renew the Original Loan Documents (as modified, amended and/or
restated by the February 2005 Modification Agreements, the June 2005
Modification Agreements, the December 2005 Modification Agreements, the June
2006 Modification Agreements, as otherwise modified and amended) and Lender is
willing to do so in accordance with this Modification Agreement. The Original
Loan Documents (as modified, amended and/or restated by the February 2005
Modification Agreements, the June 2005 Modification Agreements, the December
2005 Modification Agreements, the June 2006 Modification Agreements, as
otherwise modified and amended) and this Agreement and the Change in Terms
Agreement of even date herewith shall be collectively and alternatively referred
to as the “Loan Documents” and Borrower’s monetary and non-monetary duties and
obligations under the Loan Documents shall be collectively and alternatively
referred to as the “Indebtedness.”

K. To the extent Borrower and Lender are parties to any other credit facilities
or extensions of credit that are not expressly modified or amended by this
Agreement, Borrower shall continue to pay and perform each obligation that is
the subject of such other credit facilities or extensions of credit in the time
and manner specified in the documents evidencing or comprising same.

AMENDMENT:

NOW, THEREFORE, Borrower and Lender hereby agree as follows:

1. Effective Date, Definitions and Acknowledgment. Unless otherwise expressly
provided by this Modification Agreement, this Modification Agreement shall
modify and, to the extent inconsistent with, amend the Loan Agreement effective
upon the last to occur of (i) the date of full execution of this Modification
Agreement or (ii) the satisfaction or waiver by Lender of all conditions
precedent set forth herein. Any capitalized term not specifically defined herein
shall have the meaning ascribed to it in the Loan Agreement. The foregoing
recitals are incorporated into this Modification Agreement by reference and
acknowledged by Borrower to be true, correct and accurate.

2. Maturity Date. The Maturity Date is hereby extended and renewed until
October 10, 2009.

 

3



--------------------------------------------------------------------------------

3. Interest Rate Applicable to Advances under the Primary Credit Facility. In
accordance with the Change in Terms Agreement of even date herewith, the
interest rate to be applied under the Note to the unpaid balance of advances
under the Primary Credit Facility will be at a rate equal to the Index (as
defined in Change in Terms Agreement of even date herewith).

4. Borrowing Base. The definition of “Borrowing Base” on page 8 of the Loan
Agreement is hereby modified to read in its entirety as follows:

Borrowing Base. The words “Borrowing Base” mean, as determined by Lender from
time to time, the lesser of (1) Six Million Dollars ($6,000,000) or
(2) seventy-five percent (75%) of the aggregate amount of Eligible Accounts (not
to exceed in corresponding Loan amount based on Eligible Accounts Six Million
Dollars [$6,000,000]).

5. Note. The definition of “Note” on page 9 of the Loan Agreement is hereby
modified to read in its entirety as follows:

Note. The word “Note” means the Note executed by Rainmaker System, Inc. in the
original principal amount of Three Million Dollars ($3,000,000), as modified and
amended by those certain Change in Terms Agreements dated February 1,
2005, June 14, 2005, December 16, 2005, June 23, 2006, that certain Change in
Terms Agreement of even date herewith, and as otherwise modified and amended.

6. Eligible Accounts. In addition to the exclusions from “Eligible Accounts”
contained on page 8 of the Loan Agreement, Eligible Accounts shall also exclude
Accounts with extended or other terms not approved by Lender.

7. Additional Reporting. In addition to the other reports, analyses,
certifications, and other materials required to be provided by Borrower to
Lender under the Loan Documents, Borrower shall provide the following to Lender
within twenty (20) days after the end of each calendar month, or at such times
as Lender may request, (1) a report of the outstanding Accounts receivable by
Borrower, aged to show the date each such Account receivable was due and payable
and the account debtor respecting each such Account, (2) a report of the
outstanding accounts payable by Borrower, aged to show the date each such
account payable was due and payable and the vendor respecting each such account
payable, which lists and reports shall be in a form and content approved by
Lender, and (3) a Borrowing Base certificate or other report, in a form and
content from time to time prescribed by Lender.

 

4



--------------------------------------------------------------------------------

8. Additional Financial Covenants. In addition to the other financial covenants
required to be maintained by Borrower under the Loan Documents, Borrower agrees
as follows:

(a) Minimum Cash. Until all Indebtedness is repaid, Borrower shall maintain in
an account or accounts maintained with Lender combined unrestricted aggregate
daily cash balances in all demand deposit, money market and other cash accounts
in an amount not less than the sum of (i) Three Million Dollars ($3,000,000)
plus (ii) the principal amount of the Indebtedness from time to time
outstanding.

(b) Performance Plan. On or before the date of this Modification Agreement,
Borrower shall provide Lender with a performance plan and budget (the “Operating
Plan”) in a form and content approved by Lender. Until all Indebtedness is
repaid, Borrower shall not incur (as of the end of any of Borrower’s fiscal
quarters) a year-to-date net loss exceeding by ten (10%) the amount of the loss
recited in the approved Operating Plan.

(c) Capital Expenditures. Make any capital expenditure, or any commitment
therefor, or purchase, or lease any real or personal property or replacement
equipment in any fiscal year, in the aggregate during fiscal year 2008 exceeding
Ten Million Dollars ($10,000,000) and/or during Borrower’s fiscal year 2009
exceeding such amounts as Lender may approve, in either event without Lender’s
prior written consent and approval.

9. Compensating Balance Requirement. Until full and final payment of all
Indebtedness, if Borrower fails to maintain the minimum balances prescribed
below, then Lender shall have the right (at Lender’s sole election) to
retroactively increase to the date such minimum balances were not maintained the
rate of interest chargeable on the Indebtedness by another one and one-quarter
percentage point (1.25%) per annum. The fee shall be calculated on the basis of
a three hundred sixty (360) day year and actual days elapsed. If Borrower pays
said fee, Borrower’s failure to maintain the required deposits shall not
constitute an Event of Default.

For purposes of this Modification Agreement, the minimum balance required to be
maintained by Borrower are the following:

(a) Borrower shall maintain in an account maintained with Lender an average
monthly net free collected demand deposits in an amount not less than Two
Million Dollars ($2,000,000). For purposes of this Agreement, “net free
collected demand deposits” means balances in non-interest bearing demand deposit
accounts after deducting provisional credits for items in the process of
collection and balances required by Lender under its normal practices to
compensate Lender for the maintenance of such deposit accounts.

(b) Borrower shall maintain in a money market account maintained with Lender an
average monthly outstanding balance in an amount not less than Four Million
Dollars ($4,000,000).

 

5



--------------------------------------------------------------------------------

10. Equipment Finance Facility A. The Loan Agreement is hereby amended to add a
new Equipment Finance Facility A, which reads in its entirety as follows:

EQUIPMENT FINANCE FACILITY A.

Amount of Facility. Upon the request of Borrower made at any time, and from time
to time, during Draw Period A (as hereinafter defined), subject to and upon the
terms and conditions of this Agreement, and so long as no Event of Default has
occurred, Lender agrees to make advances to Borrower for the purpose of
purchasing new equipment for use in connection with Borrower’s business (the
“Equipment Finance Facility A”). For the purpose of this Agreement, “Draw Period
A” shall mean the period between the date of this Agreement and the earlier of:
(i) December 31, 2008 or (ii) the date on which the aggregate of all advances
made pursuant to this Equipment Finance Facility A equals Three Million Dollars
($3,000,000).

Advances. Each advance under Equipment Finance Facility A shall be in amounts
and for purchases and uses approved by Lender and will be disbursed and paid in
a manner approved by Lender. Lender shall not be obligated to make any advance
under this Equipment Finance Facility A unless and until Lender has received and
approved such other documentation as Lender may require (including, without
limitation, schedules attached hereto describing said new equipment and
financing statements relative thereto). Amounts once borrowed and repaid under
Equipment Finance Facility A shall not be available for re-borrowing.

Charge and Reduction Against Sums Available Under Primary Credit Facility. All
loans and advances made under Equipment Finance Facility A shall be added to and
deemed a part of the Indebtedness and the principal amount from time to time
outstanding under this Equipment Finance Facility A shall reduce sums available
for borrowing under the Primary Credit Facility.

Interest Charged on Advances Under Equipment Finance Facility A. Except as
provided below, all advances under Equipment Finance Facility A shall bear
interest, on the Daily Balance owing, at a per annum rate equal to one-half of
one percent (0.50%) in excess of the Index (the “Equipment Finance Facility A
Rate”), provided, however, that in no event shall Equipment Finance Facility A
Rate be less than Six Percent (6.00%) per annum.

On December 31, 2008, the Equipment Finance Facility A Rate shall be fixed at
its vale as of December 31, 2008 (the “Fixed Equipment Finance Facility A Rate”)
and thereafter Indebtedness under Equipment Finance Facility A shall accrue and
be payable at the Fixed Equipment Finance Facility A Rate”), provided, however,
that in no event shall Fixed Equipment Finance Facility A Rate be less than Six
Percent (6.00%) per annum.

 

6



--------------------------------------------------------------------------------

In the event that the Index announced is, from time to time hereafter, changed,
adjustment in the Equipment Finance Facility A Rate of interest payable by
Borrower shall be made on the effective date of the change in the Index. The
rate of interest, as adjusted, shall apply to all advances outstanding under
this Equipment Finance Facility A until the Index is adjusted again. All
interest chargeable under this Equipment Finance Facility A on a per annum basis
shall be computed on a basis of a 360-day year for actual days elapsed and shall
compound daily.

Equipment Finance Facility A Repayment. Commencing on the tenth day of the month
after any advance is made under this Equipment Finance Facility A, and
continuing on the tenth day of each calendar month during Draw Period A,
Borrower shall make monthly payments of all interest accrued on advances under
Equipment Finance Facility A at the Equipment Finance Facility A Rate and all
Lender cost and expenses incurred in connection with Equipment Finance Facility
A.

Commencing on January 10, 2009, and continuing on the tenth (10th) day of each
month thereafter until October 10, 2011 (the “Repayment Period”), Borrower shall
make (i) equal and consecutive monthly principal payments with each payment
being in an amount sufficient to repay the aggregate amount of advances under
the Equipment Finance Facility A outstanding on December 31, 2008 over the
Repayment Period on a straight-line basis, (ii) monthly interest payments on the
outstanding amount of the advances under the Equipment Finance Facility A at the
Fixed Equipment Finance Facility A Rate, and (iii) all Lender cost and expenses
incurred by Lender in connection with Equipment Finance Facility A.

On October 10, 2011, all principal, accrued but unpaid interest, accrued but
unpaid Lender cost and expenses and other sums due in connection with Equipment
Finance Facility A shall be immediately due and payable, without notice or
demand.

Lender may, at its option, elect to treat any due but unpaid interest and Lender
cost and expenses as advances under the Primary Credit Facility, and all such
advances shall bear interest on such advances at a per annum rate applicable to
the Primary Credit Facility under the terms of this Agreement. The receipt of
any check or other item of payment by Lender shall not be considered a payment
until such check or other item of payment is honored when presented for payment,
in which event, said check or other item of payment shall be deemed to have been
paid to Lender in accordance with Lender’s rules and regulations relating to
credits to deposit accounts or, in Lender’s discretion, two (2) calendar days
after the date Lender actually receives possession of such check or other item
of payment.

Notwithstanding anything to the contrary contained in Equipment Finance Facility
A, all advances under Equipment Finance Facility A shall bear interest, from and

 

7



--------------------------------------------------------------------------------

after any Event of Default and without constituting a waiver of any such Event
of Default, on the Daily Balance owing, at a per annum rate five (5) percentage
points above the Equipment Finance Facility A Rate or the Fixed Equipment
Finance Facility A Rate (as the case may be).

Lender may render monthly statements of all amounts owing by Borrower to Lender
under Equipment Finance Facility A, including statements of all principal,
interest, and Lender cost and expenses owing, and such statements shall be
conclusively presumed to be correct and accurate and constitute an account
between Borrower and Lender unless, within thirty (30) days after receipt
thereof by Borrower, Borrower delivers to Lender, by registered or certified
mail, at Lender’s place of business, a written objection specifying the error or
errors, if any, contained in any such statement.

11. Conditions Precedent. Lender’s duties to extend and renew the Indebtedness
and to make advances in accordance with this Modification Agreement shall be
subject to the satisfaction or written waiver by Lender of the following
conditions precedent:

(i) there being no outstanding and uncured defaults under the Loan Documents or
any other obligations owing by Borrower to Lender;

(ii) the satisfaction of each of the conditions precedent set forth in Loan
Documents, each of which is incorporated herein by this reference;

(iii) the payment to Lender of a fee in the amount of Twelve Thousand Dollars
($12,000) per annum, which fee shall represent an unconditional and
non-refundable payment to Lender in consideration of Lender’s agreement to enter
into this Modification Agreement; and

(iv) the execution and delivery of (a) this Modification Agreement, (b) a
Corporate Resolutions from Borrower, Sales, Services, and Sunset Direct, which
resolutions will be in a form and content approved by Lender, (c) written
reaffirmations by Sales, Services, and Sunset Direct of their obligations under
that Sales Security Agreement, the Services Security Agreement, and the Quarter
End Security Agreement with Lender, which reaffirmation(s) shall be in such form
as may be acceptable to Lender in its sole and absolute discretion;
(d) Commercial Guaranties from Sales, Services, and Sunset Direct, which
guarantees shall be in such form as may be acceptable to Lender in its sole and
absolute discretion; (e) the execution and delivery by Sunset Direct of a
security agreement or security agreements, which security agreement(s) shall be
in such form as may be acceptable to Lender in its sole and absolute discretion;
and (f) such other documents as Lender may request.

12. Further Assurances. The parties hereby agree, to the extent permitted by
law, from time to time, as and when requested by any other party hereto or by
its successors or

 

8



--------------------------------------------------------------------------------

assigns, to execute and deliver, or cause to be executed and delivered, all such
instruments, and to take, or cause to be taken, all such further or other
actions as may be reasonably necessary or desirable in order to implement the
provisions hereof and otherwise to effect the intent and purposes hereof.

13. Further Modifications. Subject to the provisions of this Modification
Agreement relating to further assurances, this Modification Agreement does not
create any right in favor of Borrower nor any duty or obligation on the part of
Lender to enter in to any further modifications or amendments of the Loan
Agreement or to provide any other or additional credit facilities to Borrower.

14. Counterparts. This Modification Agreement may be executed in counterparts,
each of which, when so executed, shall be deemed to be an original, and such
counterparts together shall constitute one and the same instrument. For purposes
of this Modification Agreement, a facsimile execution shall be considered as the
equivalent of a wet ink signature and shall be deemed good and valid acceptance
of this Modification Agreement and shall be deemed to have been reasonably
relied on by all other parties; provided, however, that any signature forwarded
by facsimile shall be promptly followed by a wet ink original, but the failure
to forward a wet ink original shall not void or otherwise effect the acceptance
evidenced by the facsimile execution.

15. Rules of Construction. This Modification Agreement and all agreements
relating to the subject matter hereof are the product of joint negotiation by
the parties and their respective attorneys. The parties waive the provisions of
California Civil Code Section 1654 requiring that any ambiguities in this
Modification Agreement be construed against either of the parties. The parties
agree that any deletion of language from this Modification Agreement prior to
its mutual execution by Borrower and Lender shall not be construed to have any
particular meaning or to raise any presumption, canon of construction or
implication, including, without limitation, any implication that the parties
intended thereby to state the converse or opposite of the deleted language.

16. Continued Full Force and Effect. Except as amended hereby, the Loan
Documents shall continue in full force and effect, the Indebtedness remains
secured by Borrower Security Agreement, the Sales Security Agreement, the
Services Security Agreement and the IP Security Agreement (the “Security
Agreements”) and each Security Agreement continues to encumber the property
pledged thereby, all without impairment or modification in and to its priority.

17. Reaffirmations. Borrower hereby ratifies, reaffirms, and remakes as of the
date hereof each and every representation and warranty contained in the Loan
Agreement or in any document incident thereto or connected therewith as amended
by this Modification Agreement.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed and delivered this Modification
Agreement to Lender on the date first above written at San Jose, California.

 

“BORROWER”

RAINMAKER SYSTEMS, INC.,

a Delaware corporation

By:  

/s/    Steve Valenzuela

  Steve Valenzuela, Chief Financial Officer/Secretary

IN WITNESS WHEREOF, Lender hereby accepts this Modification Agreement to be
effective as of the date first above written in San Jose, California.

 

“Lender”

BRIDGE BANK,

a National Association

By:  

/s/    Sarah Norris

Its:   AVP Relationship Manager

 

10



--------------------------------------------------------------------------------

REAFFIRMATION OF PLEDGE

The undersigned (hereinafter referred to as “Pledgor”) hereby acknowledges and
agrees that Pledgor has read, is familiar with, and consents to all of the terms
and conditions contained in that certain MODIFICATION TO BUSINESS LOAN AGREEMENT
and that certain CHANGE IN TERMS AGREEMENT, each dated October 10, 2008, and
various other documents, certificates and agreements in connection with same
(the “October 2008 Modification Agreements”) between RAINMAKER SYSTEMS, INC., a
Delaware corporation (the “Borrower”), and BRIDGE BANK, a National Association
(the “Lender”), and to all of the agreements and documents referred to therein,
and specifically consents to the financial accommodations extended and to be
extended by Lender to Borrower as set forth in such October 2008 Modification
Agreements and in such agreements and documents. Pledgor hereby confirms,
acknowledges, and agrees as follows: that all of the recitals contained in the
October 2008 Modification Agreements are true, correct and accurate; that all of
the terms and provisions of Pledgor’s Commercial Security Agreement dated
April 29, 2004 (each a “Security Agreement”) are hereby ratified and confirmed;
that all of the terms and provisions of the Security Agreement shall continue in
full force and effect with respect to all of the Indebtedness (as that term is
defined in the October 2008 Modification Agreements) owing by Borrower to Lender
(however such Indebtedness may be evidenced); that the Indebtedness to which
Pledgor’s rights and interests are subordinate and subordinated by the Security
Agreement include (without limitation) the financial accommodations extended and
to be extended by Lender to Borrower and the other obligations owing by Borrower
to Lender under the October 2008 Modification Agreements.

In executing this reaffirmation, Pledgor warrants, represents and agrees that
(i) Pledgor executes and delivers this reaffirmation with full knowledge of the
rights which Pledgor may have in respect to the Lender, (ii) Lender has advised
Pledgor that (a) it may have conflicts of interest among themselves and relative
to Borrower, (b) it has interests adverse to that of Lender, and (c) each of
them have a right to be represented by independent counsel of their own
choosing, and (iii) Pledgor has received (or has been given the opportunity to
seek and obtain and has knowingly failed to do so) independent legal advice with
respect to this reaffirmation and any documents to be executed and delivered in
connection with this reaffirmation, with respect to each such party’s rights and
asserted rights arising out of said matters, and with respect to any waivers and
releases contained in this reaffirmation and any documents to be executed and
delivered in connection with this reaffirmation.

Although Lender has informed Pledgor of the foregoing October 2008 Modification
Agreements, and Pledgor has acknowledged having read the same and consented to
all of its terms and conditions, Pledgor understands and agrees that Lender is
under no duty whatsoever (whether based upon an agreement with Borrower, the
Security Agreement, or any other agreement with Pledgor) to so notify Pledgor or
to seek such an acknowledgment and consent and nothing contained in this
document is intended to or shall create such a duty as to any advances or
transactions hereafter.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor has executed this Reaffirmation on the date of the
October 2008 Modification Agreements, for good and valuable consideration, and
as part of the same transactions in which the Indebtedness were created,
modified, amended, extended, or renewed.

Dated: October 10, 2008

 

RAINMAKER SERVICES, INC. By:  

/s/    Steve Valenzuela

  Steve Valenzuela, Chief Financial Officer/Secretary RAINMAKER SERVICE SALES,
INC. By:  

/s/    Steve Valenzuela

  Steve Valenzuela, Chief Financial Officer/Secretary

 

2



--------------------------------------------------------------------------------

REAFFIRMATION OF PLEDGE

The undersigned (hereinafter referred to as “Pledgor”) hereby acknowledges and
agrees that Pledgor has read, is familiar with, and consents to all of the terms
and conditions contained in that certain MODIFICATION TO BUSINESS LOAN AGREEMENT
and that certain CHANGE IN TERMS AGREEMENT, each dated October 10, 2008, and
various other documents, certificates and agreements in connection with same
(the “October 2008 Modification Agreements”) between RAINMAKER SYSTEMS, INC., a
Delaware corporation (the “Borrower”), and BRIDGE BANK, a National Association
(the “Lender”), and to all of the agreements and documents referred to therein,
and specifically consents to the financial accommodations extended and to be
extended by Lender to Borrower as set forth in such October 2008 Modification
Agreements and in such agreements and documents. Pledgor hereby confirms,
acknowledges, and agrees as follows: that all of the recitals contained in the
October 2008 Modification Agreements are true, correct and accurate; that all of
the terms and provisions of Pledgor’s Commercial Security Agreement dated
February 2, 2005 (the “Security Agreement”) are hereby ratified and confirmed;
that all of the terms and provisions of the Security Agreement shall continue in
full force and effect with respect to all of the Indebtedness (as that term is
defined in the October 2008 Modification Agreements) owing by Borrower to Lender
(however such Indebtedness may be evidenced); that the Indebtedness to which
Pledgor’s rights and interests are subordinate and subordinated by the Security
Agreement include (without limitation) the financial accommodations extended and
to be extended by Lender to Borrower and the other obligations owing by Borrower
to Lender under the October 2008 Modification Agreements.

In executing this reaffirmation, Pledgor warrants, represents and agrees that
(i) Pledgor executes and delivers this reaffirmation with full knowledge of the
rights which Pledgor may have in respect to the Lender, (ii) Lender has advised
Pledgor that (a) it may have conflicts of interest among themselves and relative
to Borrower, (b) it has interests adverse to that of Lender, and (c) each of
them have a right to be represented by independent counsel of their own
choosing, and (iii) Pledgor has received (or has been given the opportunity to
seek and obtain and has knowingly failed to do so) independent legal advice with
respect to this reaffirmation and any documents to be executed and delivered in
connection with this reaffirmation, with respect to each such party’s rights and
asserted rights arising out of said matters, and with respect to any waivers and
releases contained in this reaffirmation and any documents to be executed and
delivered in connection with this reaffirmation.

Although Lender has informed Pledgor of the foregoing October 2008 Modification
Agreements, and Pledgor has acknowledged having read the same and consented to
all of its terms and conditions, Pledgor understands and agrees that Lender is
under no duty whatsoever (whether based upon an agreement with Borrower, the
Security Agreement, or any other agreement with Pledgor) to so notify Pledgor or
to seek such an acknowledgment and consent and nothing contained in this
document is intended to or shall create such a duty as to any advances or
transactions hereafter.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor has executed this Reaffirmation on the date of the
October 2008 Modification Agreements, for good and valuable consideration, and
as part of the same transactions in which the Indebtedness were created,
modified, amended, extended, or renewed.

Dated: October 10, 2008

SUNSET DIRECT, INC., an Idaho corporation f/k/a Quarter End, Inc.

 

By:  

/s/    Steve Valenzuela

  Steve Valenzuela, Chief Financial Officer/Secretary

 

2